EXHIBIT 10.3
OMNIBUS AMENDMENT AGREEMENT
          This Omnibus Amendment Agreement, dated as of January       , 2009
(the “Agreement”), is entered into by and between
                                                             (the “Executive”)
and Centrue Financial Corporation, Inc. (the “Company”).
          WHEREAS, the Executive is, or may in the future be, a Senior Executive
Officer of the Company, as defined in subsection 111(b)(3) of the Emergency
Economic Stabilization Act of 2008 (the “EESA”) and regulations issued
thereunder, including the rules set forth in 31 C.F.R. Part 30 (a “Senior
Executive Officer”); and
          WHEREAS, in connection with the purchase by the United States
Department of the Treasury (the “Treasury”) of certain preferred shares and
warrants of the Company (the “Purchased Securities”), pursuant to a Letter
Agreement and a Securities Purchase Agreement, between the Treasury and the
Company (the “Purchase Agreement”), the Company is required to meet certain
executive compensation and corporate governance standards under Section 111(b)
of the EESA, as implemented by guidance or regulation thereunder that has been
issued and is in effect as of the Closing Date (as defined in the Purchase
Agreement) (such guidance or regulation being hereinafter referred to as the
“CPP Guidance”); and
          WHEREAS, as a condition to the Closing (as defined in Section 1.2(a)
of the Securities Purchase Agreement), Section 1.2(d)(iv)(A) thereof provides
that the Company is required to have effected such changes to its compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, the
“Compensation and Benefit Arrangements”) with respect to its Senior Executive
Officers (and to the extent necessary for such changes to be legally
enforceable, each of its Senior Executive Officers shall have duly consented in
writing to such changes), as may be necessary, during the period that Treasury
owns any Purchased Securities, in order to comply with Section 111(b) of the
EESA as implemented by guidance or regulation thereunder that has been issued
and is in effect as of the Closing Date; and
          WHEREAS, in consideration for the benefits the Executive will receive
as a result of the participation of the Company in the Treasury’s TARP Capital
Purchase Program, the Executive desires to modify the Executive’s Compensation
and Benefit Arrangements to the extent necessary to comply with Section 111(b)
of the EESA, the CPP Guidance and the Purchase Agreement.
          NOW, THEREFORE, in consideration of the foregoing and the covenants
set forth herein, the Executive and the Company hereby agree as follows:

  1.   Amendments to the Compensation and Benefit Arrangements. Effective as of
the date hereof (to the extent the Executive is a Senior Executive Officer for
the 2009 calendar year) or effective as of any calendar year commencing on or
after January 1, 2009, if any, as to which the Executive shall in the future be
a Senior

 



--------------------------------------------------------------------------------



 



    Executive Officer and any Purchased Securities are owned by the Treasury,
the Executive’s Compensation and Benefit Arrangements are hereby amended by this
Agreement during such and any subsequent periods as necessary to comply with the
executive compensation and corporate governance requirements of Section 111(b)
of the EESA and the CPP Guidance, and the provisions of Sections 1.2(d)(iv),
1.2(d)(v) or 4.10 of the Purchase Agreement, including as follows:

  a.   In the event that any payment or benefit to which the Executive is or may
become entitled under the Compensation and Benefit Arrangements is a “golden
parachute payment” for purposes of Section 111(b) of the EESA and the CPP
Guidance, including the rules set forth in § 30.9 Q-9 of 31 C.F.R. Part 30,
(i) the Company shall not make or provide (nor shall the Company be obligated to
make or provide), during the period that the Treasury owns any Purchased
Securities, such payment or benefit to the Executive, and (ii) the Executive
shall not be entitled to receive, during the period that the Treasury owns the
Purchased Securities, such payment or benefit.       b.   Any bonus or incentive
compensation paid to the Executive during the period that the Treasury owns the
Purchased Securities will be subject to recovery or “clawback” by the Company or
its affiliates if the payments were based on materially inaccurate financial
statements or any other materially inaccurate performance metric criteria, all
within the meaning of Section 111(b) of the EESA and the CPP Guidance.       c.
  In the event that the Executive and Compensation Committee of the Board of
Directors of the Company determines that any incentive compensation arrangement
pursuant to which the Executive is or may be entitled to a payment encourages
the Executive to take unnecessary and excessive risks that threaten the value of
the financial institution within the meaning of §30.9 Q-4 of 31 C.F.R. Part 30,
the Committee, on behalf of the Company, shall take such action as is necessary
to amend such incentive compensation arrangements to eliminate such
encouragement, and the Executive’s incentive compensation will be determined
pursuant to such amended arrangements.

  2. Miscellaneous.  

  a.   The Executive’s execution of this Agreement shall not be determinative of
the Executive’s status as a Senior Executive Officer.       b.   This Agreement
shall be void and without effect ab initio if the Closing (as defined in the
Purchase Agreement) of the transactions contemplated by the Purchase Agreement
does not occur.          

 



--------------------------------------------------------------------------------



 



  c.   This Agreement may be executed in one or more counterparts, each of which
when executed shall be an original, but all of which when taken together shall
constitute one and the same agreement.       d.   This Agreement shall be
governed by, and interpreted in accordance with, the laws of the State of
Illinois.

[The remainder of this page left intentionally blank]

 



--------------------------------------------------------------------------------



 



       IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its duly authorized representative and the Executive has hereunto set his hand
as of the day and year first above written.

             
 
            EXECUTIVE   CENTRUE FINANCIAL CORPORATION, INC.    
 
           
 
  By:        
 
              Name:  Thomas A. Daiber         Title: President and CEO    

 